Citation Nr: 1714663	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  10-17 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for degenerative joint and disc disease of the cervical spine, status post fusion with bone graft.  

2.  Entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the right upper extremity.  

3.  Entitlement to an increased rating in excess of 20 percent for radiculopathy of the left upper extremity.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse 


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1984 to March 1995 and from April 2002 to June 2003.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2016, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.


FINDINGS OF FACT

1.  Throughout the appeal, degenerative joint and disc disease of the cervical spine, status post fusion with bone graft, has been manifested by forward flexion limited to at least 40 degrees, extension limited to at least 35 degrees, right lateral flexion limited to at least 30 degree, left lateral flexion limited to at least 20 degrees, and rotation limited to 60 degrees, without evidence of muscle spasm, ankylosis, or incapacitating episodes of intervertebral disc syndrome (IVDS) having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

2.  Throughout the appeal, radiculopathy of the right upper extremity is manifested by mild paresthesia and moderate numbness, which is wholly sensory in nature and productive of more than mild impairment

3.  Throughout the appeal, radiculopathy of the left upper extremity is manifested by mild paresthesia and moderate numbness, which is wholly sensory in nature and productive of more than mild impairment


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 percent for degenerative joint and disc disease of the cervical spine, status post fusion with bone graft, have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5242 (2016).  

2.  The criteria for an initial increased rating in excess of 20 percent for radiculopathy of the right upper extremity have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Code 8510 (2016).  

3.  The criteria for an increased rating in excess of 20 percent for radiculopathy of the left upper extremity have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Code 8510 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in November 2003 and March 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in April 2014.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2016).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Cervical Spine

Service connection for degenerative joint and disc disease of the cervical spine, status post fusion surgery, was granted by the RO in a February 2004 rating decision.  The current 20 percent disability rating was awarded at that time under the provisions of Codes 5242 and 5243.  The Veteran requested an increase in this evaluation in January 2009.  During the Board hearing in October 2016, the Veteran and his spouse testified that he had significant cervical spine pain for which he was receiving treatment at the VA medical center.  He and his spouse stated that his cervical spine pain had been increasing in severity over the years.  

An examination was conducted by VA in April 2009.  At that time, it was reported that the Veteran had undergone two surgical procedures on the cervical spine.  Both surgeries were fusion surgeries.  He complained of pain in the posterior neck that was characterized as dull with occasional sharpness.  The pain was constant and rated by the Veteran as 7 on a scale from 1 to 10.  He stated that his neck problems did not affect his activities of daily living, but did affect his job in information technology.  On inspection, the cervical spine appeared to be somewhat straight.  Limbs, posture, gait, and position of the head appeared normal.  Range of motion in degrees was listed by the examiner, followed by normal ranges of motion.  Flexion of the cervical spine was 45/45.  Extension was 35/45. Lateral flexion on each side was 35/45 and rotation on each side was 65/80.  Repetitive movements of the neck did not change the range of motions because of pain, weakness, fatigue, lack of endurance or incoordination.  There was no objective evidence of painful motion, spasm, weakness, or tenderness.  Other than the ranges of motion, no fixed deformity was noted.  he Veteran did not report any periods of incapacitation because of the neck since his last surgery.  Neck pain did not radiate into the upper extremities and neurologic examination of the upper extremities was normal.  The Veteran had very mild atrophy in the left-sided scapular muscles.  The diagnosis was degenerative disc disease of the cervical spine, status post two fusion surgeries.  

An examination was conducted by VA in August 2013.  At that time, the diagnosis was degenerative arthritis of the cervical spine.  The Veteran related that he had had two fusions at C6-7 and he complained of atrophy of the muscles of the upper back.  He had developed a "bump" on the right side of the neck that came and went.  He had chronic neck pain, occasionally dropping things.  He had numbness of the hands and arms.  He had had a steroid injection and took the medication Vicodin for pain control.  He was right-handed.  Range of motion was forward flexion to 40 degrees, with pain beginning at 40 degrees; extension to 45 degrees, with no objective evidence of pain; lateral flexion to 30 degrees, with pain beginning at 10 degrees, bilaterally; lateral rotation to 65 degrees, with no objective evidence of pain, bilaterally.  The Veteran was able to perform repetitive motion with no additional limitation of motion.  The Veteran's functional loss was described as being due to pain and less movement than normal.  There was no localized tenderness or muscle spasm.  Muscle strength testing was 5/5, but muscle atrophy was noted to be mild in the left scapularis muscles.  Reflexes were normal and equal.  There was evidence of IVDS, but no incapacitating episodes of IVDS during the past 12 months.  An MRI study showed post-operative changes that were similar as those noted on a prior study.  There was no impairment on the ability to work.  The examiner concluded that any additional functional impairment due to pain, repetitive use, fatigue, weakness, lack of endurance, or incoordination and flare-ups could not be specified without resorting to speculation.  

An examination was conducted by VA in April 2014.  At that time, the Veteran stated that his neck was "really not a problem now."  He had occasional "knots" in the muscles in the intrascapular area, but that this was not painful and did not interfere with his ability to work.  On examination, range of motion of the cervical spine was reported to be forward flexion to 40 degrees, backward extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 20 degrees, and bilateral rotation to 60 degrees.  All motion was performed with no changes after repetitive motion, without pain, fatigability, weakness, or lack of endurance.  There was no pain, tenderness, or muscle spasm.  Muscle strength testing was 5/5.  There was no upper extremity muscle atrophy.  There were no signs or symptoms of radiculopathy.  X-ray studies showed a solid interbody fusion with anterior plate and interbody cage at C5-6 and old interbody fusion at C6-7; with normal alignment of the cervical spine, very small osteophytes at the anterior inferior aspect of C4; but normal disc space between C4-5.  The diagnosis was cervical spine stenosis with degenerative disc disease, status post fusion at C6-7 and C5-6.  

VA outpatient treatment records, dated through November 2016, show that the Veteran continued to be treated for intermittent cervical spine pain.  An MRI study in September 2016 continued to show postoperative changes with the hardware appearing to be normal.  Moderate degenerative changes with foraminal stenosis at C4-5 and C5-6 were believed to be the cause of the Veteran's pain.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  See also Plate V, 38 C.F.R. § 4.71a. 

Diagnostic Code 5243 (effective September 26, 2003) provides that IVDS is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for  Rating IDS Based on Incapacitating  Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating IVDS Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

From the date of the Veteran's claim for increased rating for his cervical spine disorder, the disability has been primarily manifested by complaints of pain with limitation of motion.  The most limiting ranges were demonstrated at different times during the three VA examinations that have been conducted.  For example, forward flexion was limited to 40 degrees in August 2013 and April 2014, Extension was limited to 35 degrees in April 2009, right lateral flexion was limited to 30 degree in April 2014, left lateral flexion was limited to 20 degrees in April 2014, and rotation was limited to 60 degrees in April 2014.  Significantly, when examined by VA in April 2014, the Veteran stated that he was not really having problems with his cervical spine.  While he does continue to have complaints of pain, as evidenced by his hearing testimony and VA outpatient treatment records, there is no medical or lay evidence, including statements of the Veteran's spouse, that demonstrate that the criteria for a rating in excess of 20 percent have been met.  Specifically, there is no indication that forward flexion of the cervical spine has been limited to 15 degrees or less, that ankylosis or muscle spasm of the cervical spine has been demonstrated or that he had had incapacitating episodes of IVDS having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased rating for degenerative joint and disc disease of the cervical spine, status post fusion, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Right Upper Extremity Radiculopathy

Service connection for radiculopathy of the right upper extremity was awarded by the RO in an October 2013 rating decision.  The rating was based upon the finding of radiculopathy in the right upper extremity that was found on VA examination in August 2013.  A 20 percent initial disability rating was made under the provisions of Code 8510 from the date of that examination.  

An examination was conducted by VA in August 2013.  Regarding the Veteran's upper extremities, it was noted that strength testing was normal at the elbows, wrists and fingers of both upper extremities.  There was some mild atrophy of the left scapularis muscles.  Deep tendon reflexes were normal at the biceps, triceps, and brachioradialis.  Sensory examination showed that sensation to light touch at the shoulder areas of each upper extremity was normal, but sensation to light touch on the inner and outer forearm and in the hands and fingers was absent on the right and decreased on the left.  Radiculopathy in the form of mild paresthesias or dysesthesias and moderate numbness was noted.  It was indicated that the radiculopathy involved the C5-6 and C7 nerve roots.  The severity of the radiculopathy was classified as mild in each upper extremity.  The Veteran did not have functional impairment of either upper extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  

Diagnostic Code 8510 provides ratings for paralysis of the upper radicular group of nerves (fifth and sixth cervicals).  Diagnostic Code 8510 provides that mild incomplete paralysis is rated 20 percent disabling on the major side and 20 percent on the minor side; moderate incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the upper radicular group, with all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected, is rated 70 percent disabling on the major side and 60 percent on the minor side.  

Diagnostic Code 8610 provides a rating for neuritis of the upper radicular group.  Diagnostic Code 8710 provides a rating for neuralgia of the upper radicular group.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.   

For the most part, the Veteran's right upper extremity radiculopathy had been categorized as mild on examination by VA in August 2013.  The only symptom that was categorized as moderate was numbness, which is wholly sensory in nature.  As such, the disability is not productive of more than mild impairment and a rating in excess of 20 percent is not warranted.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased rating for radiculopathy of the right upper extremity, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


Left Upper Extremity Radiculopathy

Service connection for radiculopathy of the left upper extremity was awarded by the RO in a May 2005 rating decision.  A 10 percent initial disability rating was made under the provisions of Code 8515.  The rating was increased to 20 percent under the provisions of Code 8510 effective August 10, 2013, the date of the VA examination showing an increase in the disability.  The Veteran appealed this rating.  (It is noted that while the Veteran also evidenced disagreement with the effective date of the award of 20 percent, a substantive appeal was not received after the Veteran was furnished a statement of the case.  Therefore, the matter of the rating prior to August 10, 2013, is not before the Board.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. § 20.302(c) (2016); Roy v. Brown, 5 Vet. App. 554 (1993).)  

As with the Veteran's right upper extremity radiculopathy, his left upper extremity radiculopathy was categorized as mild on examination by VA in August 2013.  The only symptom that was categorized as moderate was numbness, which is wholly sensory in nature.  As such, the disability of the left upper extremity is not productive of more than mild impairment and a rating in excess of 20 percent is not warranted.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased rating for radiculopathy of the left upper extremity, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

						(CONTINUED ON NEXT PAGE)


ORDER

An increased rating in excess of 20 percent for degenerative joint and disc disease of the cervical spine, status post fusion with bone graft, is denied.  

An initial evaluation in excess of 20 percent for radiculopathy of the right upper extremity is denied.  

An increased rating in excess of 20 percent for radiculopathy of the left upper extremity is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


